Citation Nr: 1132545	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  05-25 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


WITNESSES AT HEARING ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1968 to July 1971.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating action of the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied a TDIU.  This issue was remanded by the Board in November 2009.  

The Board remanded the claim because the record showed that the Veteran did not have type II diabetes mellitus; he had type I diabetes mellitus.  Type I diabetes mellitus is not included in the list of diseases that are presumed to be due to exposure to Agent Orange.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2009).  The Board suspected that the Veteran may have been service-connected erroneously; the remand directed the Veteran first be scheduled for an examination to determine whether the Veteran had type I or II diabetes mellitus.  Next, a determination needed to be made on whether a severance was possible for type II diabetes mellitus, in compliance with all due process laws and regulations.  Finally, if the diabetes mellitus type II was severed, a claim for diabetes mellitus type I should be adjudicated.  

The Veteran was given an examination in May 2010 and the clinicians found that the Veteran did have diabetes mellitus type I, not II.  The RO issued a proposal to sever the service-connected diabetes mellitus type II in November 2010.  The Veteran exercised his right to request a hearing on the matter in December 2010.  At this point the claims file was transferred to the Appeals Management Center to the Cleveland RO, where the Veteran was scheduled for a hearing.  

The RO mistakenly scheduled the hearing with the undersigned instead of with an adjudicator at the RO who would bear the decision-making responsibility regarding the severance.  See 38 C.F.R. § 3.105(i) (2010).  At the hearing, it was made clear to the Veteran (who thought the hearing was regarding severance, not his pending TDIU claim) that severance was not on appeal and not before the Board but that TDIU was before the Board.  (Transcript, p 2.)  A copy of the Board hearing transcript has been associated with the file.  

The matter of severance is not before the Board and the diabetes mellitus had been service-connected for over ten years at this point.  See 38 C.F.R. § 3.957 (2010).  If the RO proceeds with a severance action, the Veteran must be rescheduled to receive a hearing with an adjudicator at the RO who would bear the decision-making responsibility for that issue.  38 C.F.R. § 3.105(i).  


FINDINGS OF FACT

1.  The Veteran has two years of college education studying music and served in the military as a material control and accounting specialist.  He has occupational experience as a steelworker.  

2.  The Veteran is service-connected for diabetes mellitus, rated at 40 percent; residuals of a keloid scar on the right calf, rated at 10 percent; residuals of a fracture of the right ilium, rated at 10 percent; residuals of a right knee injury, rated at 10 percent; peripheral neuropathy of the lower extremities, assigned separate 10 percent ratings; right hip arthritis, rated at 10 percent; and erectile dysfunction and residuals of a laceration scar on the right hip, each assigned noncompensable evaluations.  

3.  The Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.15, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a July 2004 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2010).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In March 2006, the RO also notified the Veteran of the process by which effective dates are established, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service and post service medical records have been associated with the claims file.  The RO sent letters requesting private records with authorization and consent forms to every clinician the Veteran reported might have records.  In an August 2004 statement, the Veteran stated that some of these records were unavailable.  At the hearing the Veteran stated he was not receiving Social Security Administration (SSA) disability benefits (Transcript, p 6); a remand for SSA records is not warranted.  All identified and available treatment records have been secured.  

The Veteran received several VA examinations which specifically addressed the Veteran's employability.  A response from the Veteran's past employer is in the file.  

In a recent case, the Federal Circuit held that VA is not required (under 38 U.S.C.A. § 5103A) to obtain an industrial survey from a vocational expert to evaluate a TDIU claim where a veteran cannot perform his old job.  Curtis E. Smith v. Shinseki, No. 2010-7145 (Fed.Cir. 2011).  It is not necessary to remand this case for a vocational expert's opinion.  The duties to notify and assist for this claim have been met.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2010).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2010).  

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2010).  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  Id.  If a Veteran fails to meet the applicable percentage standards in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the Veteran is unemployable due to service-connected disability under 38 C.F.R. § 4.16(b) (2010).  

The Board must evaluate whether there are circumstances in the appellant's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based upon individual unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Board is to take into account the Veteran's employment and educational background.  Van Meter v. Brown, 4 Vet. App. 477, 479 (1993).  

For a veteran to prevail in his or her claim for TDIU benefits, it is necessary that the record reflect some factor which takes his or her case outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 4.15 (2010).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment.  Therefore, the question presented is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose, 4 Vet. App. at 363.  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  For competency, a layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2010).   

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  In adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In determining whether lay evidence is satisfactory, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of a veteran.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The Veteran contends he is entitled to a TDIU.  A March 2004 RO rating shows that the Veteran has a combined 70 percent rating effective June 3, 2002.  Additionally, at that point, the Veteran's diabetes mellitus was rated at 40 percent disabling.  The Veteran meets the schedular criteria under 38 C.F.R. § 4.16(a).  

The Veteran is currently service connected for the following disabilities:  type II diabetes mellitus with bilateral peripheral neuropathy of the upper extremities at 40 percent disabling; the residuals of a keloid scar of the right calf at 10 percent disabling; the residuals of a right iluim and sacrum with arthritis at 10 percent disabling; the residuals of a right knee injury at 10 percent disabling; peripheral neuropathy of the right lower extremity at 10 percent disabling; peripheral neuropathy of the left lower extremity at 10 percent disabling; right hip arthritis at 10 percent disabling; the residuals of a laceration scar of the right hip (noncompensable); and erectile dysfunction (noncompensable).  

On June 2, 2002, the Veteran submitted a statement or notice of disagreement to the May 2002 RO rating.  He said he retired as a steelworker in November 2001 at the age of 54 due to a company bankruptcy and plant closing.  He was no longer working.  In December 2002, the Veteran again wrote to say that he was unemployed.  

In April 2004, the Veteran said he no longer had hypoglycemic reactions because he was no longer employed.  In July, the Veteran submitted a more complete statement on unemployability.  The Veteran said his former employer closed in December 2001.  His last employer accommodated his dietary restrictions due to diabetes mellitus.  His doctor recommended he request a transfer so he would not have to do shift work and he was able to change to a lower paying position with stable day hours.  He said he suffered two episodes of hypoglycemia that required hospitalization during his last year working (2001).  

The Veteran asserted that his employment opportunities were limited due to complications from insulin dependent diabetes mellitus.  His hypoglycemia affected him often and without warning.  He was limited physically and a manual labor job would be difficult to sustain as a result.  He described his other service-connected disabilities (peripheral neuropathy and the residuals of in-service injuries to the right knee, right hip and back) as causing pain, weakness and a limp.  He was unable to lift heavy objects.  

Prior to his service, he had over one year of college in music education, but he never obtained a degree.  He felt that substantial employment possibilities were inaccessible.  He cited to the M21-1 (RO manual), § 4.16, an unpublished decision, Moore (Robert) v. Derwinski, 1 Vet. App. 356 (1991) (the ability to work only a few hours a day or sporadically is not the ability to engage in substantially gainful employment), and Van Hoose.  

On his July 2004 TDIU application, the Veteran said he last worked full time in November 2001.  He was a steelworker.  He was presently unemployed but did not leave his last job due to his disabilities.  He did say he became too disabled to work the day that he was laid off.  He was receiving regular employment benefits.  He had not tried to obtain employment since he became too disabled to work.  He had attempted no other training since becoming too disabled to work.  

In his January 2005 notice of disagreement, the Veteran stated that because he only had 33 years of employment as a steelworker and no experience or training for sedentary employment, he was unable to obtain gainful employment in a sedentary field at age 58.  Even when he was employed, it was difficult for him due to the complications of being an insulin dependent diabetic.  He also stated that his service-connected back, hip, and knee injury residuals along with peripheral neuropathy caused symptoms that would prevent him from working a laborious job.  He also said he could not learn a new sedentary vocation and have substantial, gainful employment because of his advancing age and lack of experience.  

The Veteran referred to Faust v. West, 13 Vet. App. 342, 356 (2000) (citations omitted) and the definition of "gainful employment" in that decision as employment that: "... provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income prior to his having been awarded a 100 percent rating based on individual unemployability."  The Veteran also cited to Hyder v. Derwinski, 1 Vet. App. 221 (1991), in stating that his level of education, employment history, and vocational attainment were considerations for the Board.  He also cited to past Board decisions and medical vocational guidelines for SSA.  

In a June 2005 statement attached to his appeal, the Veteran repeated his arguments and said that he cannot do sedentary work because he has no experience and has no skills to transfer into that field.  He also cited to Friscia v. Brown, 7 Vet. App. 294 (1994), for the proposition that he should have a VA examination.  

At the May 2011 Board hearing, the Veteran said he last worked in November 2001.  (Transcript, p 4.)  He was an engineer and steam plant operator.  Id.  He stopped working mainly because the plant closed down.  Id.  He has not worked since that time, not even part-time.  Id.  The Veteran's wife stated the Veteran had two episodes of hypoglycemia and so he started working day hours only.  (Transcript, p 4-5.)  His job was still affecting his diabetes mellitus because he took four shots a day and had to have meals at regular times.  (Transcript, p 5.)  His wife stated that the physical work of his job was affecting his diabetes mellitus.  Id.  She said that when his side of the plant closed, the Veteran would have been free to transfer to a different side of the plant, but she and the Veteran did not think he could do the job any longer.  Id.  

When asked if he tried vocational rehabilitation to learn another job, the Veteran essentially responded he thought that it was going to be too difficult with his health to keep and obtain another job.  (Transcript, p 5-6.)  In his old job he "ran the floor," cleaned, and completed the steel labor.  (Transcript, p 6.)  He said he did mostly labor jobs.  Id.  The Veteran stated he went to the hospital when his blood sugar was low, but he was not admitted for an overnight stay.  (Transcript, p 7.)  

The Veteran's legs, hip and back problem prevented him from doing some manual labor, but his primary disability was the diabetes mellitus.  (Transcript, p 8.)  The Veteran's wife said the Veteran was not trained to do sedentary work but was able to house work.  (Transcript, p 9.)  She acknowledged that the VA examiner stated that the Veteran could do sedentary work.  P 9.  At the hearing, a VSR stated that the Veteran had retinopathy and renal insufficiency because of diabetes mellitus and as a result she thought that the Veteran could not do sedentary work.  (Transcript, p 10-11.)  

The Veteran submitted some lay statements regarding the Veteran's work history and hypoglycemic episodes.  A May 2004 lay statement from a coworker shows that while at work he witnessed the Veteran being rushed to the emergency room with a severe episode of hypoglycemia.  The Veteran's niece (also a Licensed Practical Nurse) stated that the Veteran had episodes of hypoglycemia while helping with household chores for her grandparents.  November 2004 lay statements from the Veteran's wife and brother also address hypoglycemia episodes.  His wife said he was on a strict schedule and his brother stated that since the Veteran stopped working he has had frequent spells of low blood sugar.  

The Veteran's employer submitted a statement regarding the Veteran's unemployment in October 2004.  The Veteran started working for the company in April 1968 and stopped working for them in November 2001.  His last earnings were $41,000 in 2001.  He did not lose any time due to disability.  There were no accommodations made for any disability.  He worked about 40 hours per week.  The employer stated that the Veteran retired and that the plant he was working at shut down.  The Veteran was receiving a pension paid by another organization.  A December 2004 response from the same company showed no further information; the plant was in the process of liquidation.  

The bulk of the medical evidence shows that the Veteran is able to do sedentary work, although he has had to work at controlling the symptoms of his diabetes.  A September 2001 private emergency room record does document the sudden onset of hypoglycemia.  The Veteran reported that he took his new medication and experienced dizziness and confusion.  He ate some food and symptoms resolved.  The Veteran received a VA examination in December 2001.  The examiner confirmed that he had insulin dependent diabetes mellitus.  The Veteran had no restrictions in his activities.  He worked full time at a steel mill.  He had good filament sensation of the lower extremities.  He was urged to see his regular doctor to discuss anemia and abnormal liver function.  

The Veteran had a series of VA examinations in July 2003.  The Veteran had diabetes mellitus and was on insulin.  At the time there was no evidence of neuropathy.  He had low back pain which radiated to the lower extremities bilaterally but no lower extremity numbness or tingling.  The Veteran's history and examination were consistent with radiculopathy.  He had no lower extremity weakness and no gross retinopathy.  In another examination report, the examiner determined that the Veteran had peripheral neuropathy of the fingertips and lower extremities; peripheral neuropathy was related to service-connected diabetes mellitus.  

In a December 2003 letter, Dr. Morrow wrote to Dr. Tomm that the Veteran was an extremely poor historian.  The Veteran denied any complications with his insulin dependent diabetes.  Dr. Morrow stated that from what he could tell, the Veteran had longstanding diabetes with no obvious complications.  In a January 2004 follow up letter, Dr. Morrow wrote that the Veteran returned with his wife and she was a good historian.  Dr. Morrow said it sounded like he probably had type I diabetes mellitus and had diabetic ketoacidosis when he was first diagnosed.  

In July 2004, the Veteran received a VA orthopedic examination.  The Veteran related his history of being in an automobile accident while in service.  He told the examiner that over the years he had some persistent pain, stiffness, occasional "give-way" and fatiguability.  He did not wear a brace or use a cane.  "He can be up on his legs all day long."  He also had some residuals from an injury to his back and right hip in the same incident.  The examiner said he was able to be up and function for several hours at a time but his residual disability would preclude doing heavy, repetitive bending or lifting work.  There was no associated unsteadiness and the examiner stated that the Veteran could do normal daily activity.  

He was out of work currently.  He had been working at a steel company and had not worked in the past year or two.  After interviewing and observing the Veteran, the examiner concluded that the Veteran would have difficulty doing heavy bending or lifting work but he would be able to do light, sedentary activity.  

Addenda to the July 2004 examination report also showed that the Veteran's claims file was reviewed by the examiner in conjunction with the examination.  The examiner observed the Veteran, noting that he looked his stated age and was diabetic.  The Veteran also had hypertension; however, this was not a service-connected disability.  His eyes, blood pressure, and skin were normal.  Decreased pinprick was noted; the Veteran was service-connected for peripheral neuropathy.  The examiner stated that the Veteran was employable and that he could perform sedentary work.  In another addendum, the examiner said that the Veteran's scars from his car accident in service were stable and normal at the time.  

In another addendum, the examiner stated that the Veteran was an unemployed steel worker who was claiming unemployability due to his diabetes mellitus and orthopedic problems (hypertension as well, however, this disability is not service-connected).  The examiner again stated that the Veteran can do sedentary work.  His diabetes and symptoms did not prevent him from working.  The examiner noted that the Veteran had his eyes examined on a yearly basis to track any vision problems.  The examiner explained that hypertension was not related to his diabetes mellitus and emphasized that the Veteran can be employed in sedentary work style as also shown by his orthopedic examination.  

The Veteran visited VA for an appointment in December 2005.  He complained of shoulder and elbow pain, which he denied having in the past when he was a steelworker doing regular heavy lifting.  He denied being symptomatic when he had low blood sugar, although he was hospitalized twice in the past for hypoglycemia.  He said he was asymptomatic right up until becoming unconscious.  The doctor noted that the Veteran had a history of poorly controlled hypertension and had occasional blurry vision when his blood pressure was high.  This plan noted that no nonsteroidal anti-inflammatory drugs were prescribed for the Veteran's shoulder and elbow pain due to the Veteran's renal insufficiency.  

The Veteran was given another examination in November 2006.  The examiner reviewed the claims file.  The Veteran reported that he last worked four to five years ago.  He retired from a plant where he had worked for forty years.  
The Veteran had complaints of anesthesias and paresthesias to his feet and hands bilaterally.  This started to occur about three years ago.  There was no treatment for these peripheral neuropathy symptoms.  He said he had episodes of hypoglycemia about once a week.  He would feel weak, but this resolved immediately with the ingestion of glucose.  He was otherwise normal.  He took insulin and had a glucagon emergency kit for hypoglycemia.  He denied any side effects from these medications.  He had no restriction of activities on the account of the diabetes.  

The examiner found some objective signs of the peripheral neuropathy.  The Veteran's feet were intact.  Eyes and skin were normal.  In diagnosing the Veteran with hypertension (which was unrelated to the service-connected diabetes mellitus), the examiner noted that the Veteran had normal renal functions and a normal microalbumin.  Peripheral neuropathy of the upper extremities was not found, but the lower extremities did have peripheral neuropathy.  The examiner stated that the Veteran's service-connected disabilities did not preclude sedentary employment.  

Addenda for a scars examination shows that the Veteran denied any current symptoms regarding his scars.  Other than the irregularity and depth of one of the scars, there were no abnormal findings; there was no involvement of the face, gross distortion or asymmetry of any features.  Scars were on the hip, knee and lower right leg.  

At the November 2006 joint VA examination, the right knee, hip and back were examined.  The claims file was also reviewed.  For the knee, the Veteran complained of aching, soreness, tenderness and swelling, occasional giving way and a locking sensation.  The Veteran did not use any assistive devices.  The examiner stated that the Veteran was retired and "would be limited to more sedentary-type activity."  He could do normal daily activity.  Repetitive use caused some symptoms for the knee and for the back.  The examiner noted that the knee was stable.  The examiner concluded that for work activity the Veteran was limited to sedentary activities.  

The examiner also noted that the Veteran retired when his company went out of business.  The examiner stated that the Veteran would have difficulties doing any heavy lifting and bending but he could do sedentary-type work.  

In January 2009, a VA record showed that the Veteran was instructed to exercise to help his hypertension.  In March 2009, the Veteran stated at an appointment that he did not have any symptomatic hypoglycemic episodes and attributed his low blood glucose in the evening to increased activity and exercise.  However, on June 11, 2009, an internal medicine note shows that the Veteran requested a cane and complained that he had recent chronic hip pain.  The pain was increased with prolonged standing or walking.  Sitting relieved the pain.  

Days after requesting a cane, the Veteran had a VA hip examination.  The claims file was reviewed.  The Veteran said that over the years his hip has done pretty well but in the past two years or so he was getting some arthritis.  He used a cane to get around.  He was retired but would have difficulties with any heavy, physical, standing, walking, bending, and lifting work.  The Veteran reported that any activity that required standing, climbing, squatting, and crawling was hard and difficult.  

In May 2010, the Veteran received another VA examination.  He had no episodes of hypoglycemia within the past year requiring hospitalizations.  The Veteran gained about 20 pounds in the past four years.  The examiner said that the Veteran's activities were restricted as a result of the diabetes and the Veteran stated he would get hypoglycemia with exertion.  "There is hypoglycemic unawareness."  The examiner stated that the Veteran must watch his exertion and activities because of hypoglycemia (low blood sugar) but other than that there were no effects of the condition on occupational functioning and normal daily activities.  

As for visual problems, the examiner stated that there was no known diabetic retinopathy.  The Veteran had his last non-VA eye examination one week ago and he reported that he did not have diabetic retinopathy.  Findings were normal although the examiner was unable to fully complete fundoscopy due to constriction.  

Under past medical history, it was noted that there was a past history of renal insufficiency.  He stated that he retired from a plant after 40 years of service.  He was independent in activities of daily living.  He did house and yard work.  His exercise program consisted of riding a bike three times a week for two miles.  He also walked two miles three times per week.  His hobbies included playing piano for his church.  The examiner also noted that the Veteran did not have diabetes mellitus type II, but type I.  

A June 2010 VA internal medicine note showed that the Veteran said he was feeling well.  He was not having symptoms.  In January 2011, a VA internal medicine outpatient note said that the Veteran has been doing well with no active complaints.  The Veteran did state he would get some hypoglycemic episodes around dinner time.  Other than that, he had no hypoglycemic symptoms.  

The Board finds all of the evidence to be competent insofar as the source of the evidence describes what was actually observed.  See 38 C.F.R. § 3.159(a)(2).  

The Board must make findings with regard to credibility for the evidence submitted.  Caluza v. Brown, 7 Vet. App. at 511.  The Board finds the Veteran to be relatively credible, although Dr. Morrow's letter did state that he was a poor historian.  Also dubious was the fact that the Veteran put on his July 2004 TDIU application that he became too disabled to work the day he was laid off from his job.  According to this application, he had not tried to obtain employment and had attempted no other training.  But in his January 2005 notice of disagreement, he said he had no training in sedentary employment and was unable to obtain employment in a sedentary job.  The Veteran's assertions about being hypoglycemic are credible and supported by medical and lay evidence.  His testimony and statements are assigned some weight.  

The Board finds the other lay statements of the Veteran's wife, family and coworker to be credible.  Most of the statements are of limited probative value however, because they focus on the fact that the Veteran had hypoglycemic episodes.  This fact was already known from the medical records.  The statements are assigned some weight.  

The medical evidence in the file is credible, as there is no evidence to the contrary.  The examination reports addressing the Veteran's ability to work are highly probative; these reports are assigned great weight.  Also credible and probative is the October 2004 statement from the Veteran's past employer.  This record did state that the Veteran lost no time from work due to his disability.  Also, there were no concessions made for the Veteran's disability.  

The Board finds that entitlement to a TDIU is not warranted under 38 C.F.R. § 4.16(a).  The Veteran has been examined many times and each examiner has stated that while the Veteran's past type of employment is not an option for him anymore, he retains the ability to do sedentary work in spite of his service-connected disabilities.  In reviewing the above evidence of the disabilities combined, the Board concludes that they do not preclude sedentary work.  

The Board has taken into account the Veteran's employment history and educational background.  Hyder, 1Vet. App. 221; Van Meter, 4 Vet. App. at 479.  The evidence shows overall that the Veteran leads a full and active life (for example, see the May 2010 VA examination report regarding exercise and hobbies).  The examiners have consistently stated that the Veteran is capable of sedentary work.  While the Veteran testified that his job for many years was mostly manual labor, he does have two years of college and while in service he worked in a military occupational specialty that is the civilian equivalent of a stock control clerk.  He is independent in his activities of daily living and can do light housework.  (Transcript, p 9.)  The Board does not find a factor which takes the Veteran's case "outside the norm" of other such veterans.  Van Hoose v. Brown, 4 Vet. App. at 363.  

At the Board hearing, the VSO questioned whether the Veteran can do sedentary work due to findings of retinopathy and past renal disease.  (Transcript, p 10-11.)  There has been some report of mild retinopathy and past renal disease.  However, the December 2001 and November 2006 VA examination reports showed normal liver function.  At the May 2010 VA examination, retinopathy was not found and the Veteran reported he did not have diabetic retinopathy.  However, several examiners looked at the Veteran's diabetic history and each agreed that the Veteran could do sedentary work.  In July 2004 and November 2006, examiners stated the Veteran could do sedentary work.  In June 2009 and May 2010, it was made clear that while the Veteran had some limitations he still had the capacity for sedentary work.  

In the Veteran's January 2005 notice of disagreement, the Veteran cited to Faust and definition of gainful employment in that case, but the issue is not whether the Veteran is working and whether the work counts as "gainful employment."  The Board understands that the Veteran is not working and is not seeking work.  The issue is whether the Veteran can obtain substantial, gainful employment.  The evidence in the file suggests that the Veteran is capable of performing sedentary work.  

The Veteran also implied in his notice of disagreement and at the Board hearing that he was too old to work or to go through vocational rehabilitation.  Age is not a factor in evaluating unemployability.  38 C.F.R. § 3.341(a); 4.19.  

Finally, the Veteran has also cited to past Board decisions and medical vocational guidelines for SSA.  Board decisions are nonprecedential and SSA guidelines are also not binding here.  The Board concludes that while the Veteran exhibits impairment due to his service-connected disabilities, there is no competent and adequate opinion of record that states the Veteran is unemployable based solely on his service-connected disabilities.  

The Board finds that entitlement to a TDIU is not warranted.  The benefit of the doubt rule is not for application and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


